Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 19-20, drawn to a method for identifying commodity flow via commodity presence sensors and initiating an agitation in response, classified in A01C 15/007.
II. Claims 1 and 11-13, drawn to a method for identifying commodity flow with a sensor and for calibrating the sensor based on the motor speed or torque of a meter roller, the calibration includes moving a run selector past the first sensor, classified in B65G 53/4608.
III. Claims 1 and 14, drawn to a method for identifying a commodity flow with a sensor and for calibrating the sensor based on the commodity type as input by a user, classified in B65G 53/66.
IV. Claims 15-16, drawn to a method for identifying a blockage of commodity in a meter assembly with blockage and commodity presence sensors and for altering parameters of an agitator with a controller based on the sensors, classified in A01C 15/007.
V. Claims 15 and 17, drawn to a method for identifying a blockage of commodity in a meter assembly with a blockage sensor and for calibrating the sensor based on cavities of a meter roller by maintaining a speed of the roller, increasing sensor sensitivity or decreasing sensor sensitivity, classified in A01C 7/102.
VI. Claims 15 and 18, drawn to a method for identifying a blockage of commodity in a meter assembly with a blockage sensor and for calibrating the sensor by moving a run selector to wipe debris from the run selector cavity, classified in A01C 15/06.
The inventions are independent or distinct, each from the other because:
Inventions I-VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, functions and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claimed sensors are different types of sensors for sensing different conditions and for providing different effects. Inventions I and IV are drawn to an agitator responsive to sensor signals and unrelated to the calibration inventions. The calibration inventions II-III, V-VI are all different methods of calibrating a sensor. Each invention would require its own independent search and the prior art that applies to one invention would not apply to the others. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.


/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 7, 2022